DETAILED ACTION
This non-final Office action is in response to the claims filed on September 17, 2021.
The replacement figures filed September 17, 2021 have been approved.
The amendment to the specification filed September 17, 2021 has been approved.
Note: the status identifiers for claims 5 and 6 in the claims filed September 16, 2021 are incorrect.  Although a Notice of non-compliant amendment may have been issued, in order to expedite prosecution, the examiner has interpreted the status identifiers for claims 5 and 6 to be Currently Amended, rather than “Original.”  However, proper status identifiers for the next set of claims is required.
Status of claims: claims 2, 3, and 15 are cancelled; claims 13, 14, 16, and 17 are withdrawn; claims 1 and 4-12 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4-9, 11, and 12 are rejected under 35 4U.S.C. 102(a)(1) as being anticipated by Backes.
Backs discloses a glazed device intended to be assembled with a door casing for forming a motor vehicle door 12, comprising a frame having an upper cross member consisting of a rigid upper portion of a sealing device that connects two jambs (see Fig. 4) each consisting of a sliding guide rail 82 of at least one mobile glazed panel 57 between a closed position and at least one open position, said mobile glazed panel having, on its face oriented toward an interior of a vehicle, at least one guide glide 86 slidably mounted with respect to one of said guide rails,
wherein said rigid upper portion comprising first sealing means 44,46 intended to come into contact with a body of the vehicle when the door is closed, and second sealing means 40,42,43 intended to come into contact with the mobile glazed panel, (see FIGS. 3-5)
wherein said rigid upper portion, the first sealing means, and the second sealing means are made of a single piece, and (see at least FIG. 3)
wherein said sealing device comprises two fastening lugs 36,52 for fastening the guide rails to said sealing device. 
Note: applicant’s specification fails to define “lugs,” so the examiner relied upon the dictionary definition below for lugs. 


    PNG
    media_image1.png
    133
    393
    media_image1.png
    Greyscale

https://www.ahdictionary.com/word/search.html?q=Lug

Further note:  “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.” (See MPEP 2113 – Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps). Thus, claim 1 does not require that “the two fastening lugs being overmolded on said sealing device,” but only that the structure be capable of being made via overmolding and the examiner respectfully submits that the two fastening lugs of Backes are capable of being overmolded on the sealing device. (claim 1)
Backes further discloses wherein said sealing device comprises two branches each extending from the rigid upper portion and each comprising first door sealing means and second glazing sealing means, (see FIGS. 2 and 5) (claim 4) wherein each one of the two braches is integral with one of said guide rails, (claim 5) wherein the branches are made integral via clipping on said guide rails, (claim 6) wherein the first sealing means is arranged on an upper face of the rigid upper portion of the sealing device and the second sealing means is arranged on a lower face of the rigid upper portion of the sealing device, (claim 7) wherein said rigid upper portion of the sealing device includes a slot in which an edge of the door casing is intended to be housed (the slot houses a portion of element 54 directly above element 36 illustrated in FIG. 4), (claim 8) where said slot is located between the upper face and the lower face of said rigid upper portion of the sealing device, (claim 9) the motor vehicle door comprising  a glazed device according to claim 1, (claim 11) the motor vehicle comprising at least one glazed device according to claim 1. (claim 12)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Backes in view of US 2003/0205918 to Carvalho et al. (hereinafter “Carvalho”).
	Backes fails to disclose a lower cross member connecting the two guide rails in their lower portion and intended to be attached to the door casing.
Carvalho teaches of a lower cross member 280 connecting two guide rails in a lower portion and intended to be attached to a door casing.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a lower cross member with Backes, as taught by Carvalho, in order to add stability to the glazed device.

Response to Arguments
Applicant's arguments filed September 21, 2012 have been fully considered but they are not persuasive. 
On pages 12 and 13 of the applicant’s response filed September 21, 2021, the applicant alleges that the prior art fails to disclose a sealing device with a rigid upper portion that, along 
	It appears that the applicant is attempting to contend that the first and second sealing means are made of a single material.  However, to further define a single material limitation, a recitation of, for example, “homogenous” or an equivalent is required (and supported by the original specification). Put another way, “made of a single piece,” as recited in claim 1, does not constitute made from a single homogenous material. Furthermore, the examiner broadly interprets “made of a single piece” to constitute that the first and second sealing means together are of a whole single piece.
As for applicant’s point to the limitation of “overmolded,” please see the rejection above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 8-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/ Primary Examiner, Art Unit 3634